EXHIBIT 10.24J

SIXTY-THIRD AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

This Sixty-third Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc. (“TWC”). CSG
and TWC entered into a certain CSG Master Subscriber Management System Agreement
executed March 13, 2003, and effective as of April 1, 2003, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment. If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control. Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment, shall have the meaning set forth in the Agreement. Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment. Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

CSG and TWC agree to the following as of the Effective Date:

 

1. CSG agrees to provide and TWC desires to use CSG’s Product
Configurator—Billing Configuration Edition (“PC-BCE”) in accordance with the
terms of this Amendment. CSG and TWC agree to implementation and deployment of
PC-BCE to TWC, subject to execution of the Statement of Work (CSG no. 2313068)
to implement PC-BCE (the “PC-BCE SOW”).

 

  (a) As a result, Schedule C, entitled “Basic Services and Additional Services
and Associated Exhibits”, of the Agreement is hereby amended to add the
following to the section entitled “Additional Services”:

Product Configurator—Billing Configuration Edition (“PC-BCE”)

 

  (b) In addition, Schedule C, entitled “Basic Services and Additional Services
and Associated Exhibits” of the Agreement is hereby amended to add the following
to the section entitled “Services Description”:

CSG Product Configurator – Billing Configuration Edition (“PC-BCE”). The Product
Configurator Billing Configuration Edition is a back office application of ACSR®
and ACSR (web-enabled) that is used to define billing code tables. With PC-BCE,
CSG will provide a more robust definition and validation layer for TWC’s billing
codes. PC-BCE can be used to manage the following code tables: 9xx, TM, TR, TT,
03, CT44. 

 

  (c) As a result, Schedule F, “Fees,” section entitled “CSG Services,” Section
I. entitled “Processing,” shall be amended to add a new subsection x., entitled
“CSG’s Product Configurator—Billing Configuration Edition (“PC-BCE”)” as
follows:

x. CSG’s Product Configurator—Billing Configuration Edition (“PC-BCE”)

 

Description of Item/Unit of Measure

   Frequency      Fee  

1. Product Configurator - Billing Configuration Edition

     

a) Implementation Fee (Note 1)

     One-Time         Quote   

Note 1: Implementation Fee includes PC-BCE deployment as set forth in the PC-BCE
SOW.

 

2. Participating Affiliates may use and receive the PC-BCE without any
requirement that such Additional Services be set forth in any such Participating
Affiliates Affiliate Addendum.

 

1 / 2



--------------------------------------------------------------------------------

THIS AMENDMENT is executed as of the day and year last signed below (the
Effective Date”)

 

TIME WARNER CABLE INC. (“TWC”)

  CSG SYSTEMS, INC. (“CSG”)

By: /s/ Frank Boncimino

  By: /s/ Joseph T. Ruble

Name: Frank Boncimino

  Name: Joseph T. Ruble

Title: SVP, Chief Information Officer

  Title: EVP, CAO & General Counsel

Date: 8/27/2012

  Date: 8-30-12

 

2 / 2